United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2332
                                    ___________

Clyde Johnson,                        *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the Eastern
      v.                              * District of Arkansas.
                                      *
Davis Henry Loftin, Attorney at Law; * [UNPUBLISHED]
Public Defenders Office,              *
                                      *
            Appellees.                *
                                 ___________

                          Submitted: September 26, 2001
                              Filed: January 2, 2002
                                   ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Clyde Johnson appeals from the district court’s1 28 U.S.C. § 1915A dismissal
of his 42 U.S.C. § 1983 complaint. Having carefully reviewed the record, see Cooper
v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam) (de novo review), we agree
with the district court that dismissal was warranted. See City of Canton v. Harris, 489
U.S. 378, 385 (1989); Polk County v. Dodson, 454 U.S. 312, 325 (1981).



      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
     Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-